Order denying motion to resettle order entered May 2, 1930, reversed upon the law and the facts, with ten dollars costs and disbursements, motion granted, with ten dollars costs, and order resettled in the manner provided by plaintiff’s proposed order, upon the ground that it is not denied that the affidavits proposed to be recited in the resettled order were not made a part of plaintiff’s affidavits in opposition to the motion to reduce the alimony. Lazansky, P. J., Young, Kapper, Hagarty and Tompkins, JJ., concur.